      Case 2:16-cv-00798-MHT-CSC Document 139 Filed 12/05/19 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                 NORTHERN DIVISION


 DEMONTRAY HUNTER, by and through his next
 friend, Rena Hunter; RUSSELL D. SENN, by and
 through his next friend, Irene Senn; TRAVIS S.
 PARKS, by and through his next friend, Catherine
 Young; VANDARIUS S. DARNELL, by and
 through his next friend, Bambi Darnell; FRANK
 WHITE, JR., by and through his next friend, Linda
 White; MARCUS JACKSON, by and through his
 next friend Michael P. Hanle; TIMOTHY D.
 MOUNT, by and through his next friend, Dorothy
 Sullivan; HENRY P. MCGHEE, by and through his          CASE NO. 2:16-cv-00798-MHT-CSC
 next friend, Barbara Hardy, individually and on
 behalf of all others similarly situated; and the
 ALABAMA         DISABILITIES       ADVOCACY                   CLASS ACTION FOR
 PROGRAM,                                                      DECLARATORY AND
                                                               INJUNCTIVE RELIEF
       Plaintiffs,

 v.

 LYNN T. BESHEAR, in her official capacity as
 Commissioner of the Alabama Department of
 Mental Health,

       Defendant.


                 NOTICE OF SUBMISSION OF MONITORING REPORT

       The Alabama Disabilities Advocacy Program, as the monitor designated in the Consent

Decree entered in this action, ECF No. 94, hereby gives notice of its submission of the Monitoring

Report for the August 1, 2019 through October 31, 2019 Monitoring Period, on December 5, 2019.

Dated: December 5, 2019              Respectfully submitted,


                                     /s/Shandra N. Monterastelli
                                     Shandra N. Monterastelli (ASB-1016-N00Q)
                                     William Van Der Pol, Jr. (ASB-2112-114F)
Case 2:16-cv-00798-MHT-CSC Document 139 Filed 12/05/19 Page 2 of 3



                        Lonnie J. Williams (ASB-2866-I35W)
                        ALABAMA DISABILTIES ADVOCACY PROGRAM

                        500 Martha Parham West
                        Box 870395
                        Tuscaloosa, Alabama 35487-0395
                        Telephone: (205) 348-4928
                        Facsimile: (205) 348-3909
                        Email: smonterastelli@adap.ua.edu
                              wvanderpoljr@adap.ua.edu
                              lwilliams@adap.ua.edu




                                 2
     Case 2:16-cv-00798-MHT-CSC Document 139 Filed 12/05/19 Page 3 of 3



                                CERTIFICATE OF SERVICE

I, the undersigned, hereby certify that I have caused a true and correct copy of the foregoing to
be served on the counsel of record listed below by filing same with the Clerk of Court via the
CM/ECF system this 5th day of December, 2019.

                                                Thomas B. Klinner
Shandra N. Monterastelli                        Edward C. Hixon
William Van Der Pol, Jr.                        Ashley L. Nichols
Lonnie J. Williams                              Nancy S. Jones
Alabama Disabilities Advocacy Program           Alabama Department of Mental Health
500 Martha Parham West                          RSA Union Building
Box 870395                                      100 North Union Street
Tuscaloosa, AL 35487-0395                       Montgomery, Alabama 36104
smonterastelli@adap.ua.edu                      Tommy.Klinner@mh.alabama.gov
wvanderpoljr@adap.ua.edu                        Eddie.Hixson@mh.alabama.gov
lwilliams@adap.ua.edu                           Ashley.Nichols@mh.alabama.gov
                                                Nancy.Jones@mh.alabama.gov
Henry F. (Hank) Sherrod III
Henry F. Sherrod III, P.C.
119 South Court Street
Florence, AL 35630
hank@alcivilrights.com
Randall C. Marshall
ACLU of Alabama Foundation
P.O. Box 6179
Montgomery, AL 36106-0179
rmarshall@aclualabama.org

                                                                    /s/Shandra N. Monterastelli
                                                     Shandra N. Monterastelli (ASB-1016-N00Q)
                                                        Alabama Disabilities Advocacy Program




                                                 3
